UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Aurora Opportunities Fund, LLC Consolidated Financial Statements as of and for the Year Ended March 31, 2013 with Report of Independent Registered Public Accounting Firm ASGI Aurora Opportunities Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm… 1 Consolidated Schedule of Investments… 2 Consolidated Statement of Assets, Liabilities and Net Assets 4 Consolidated Statement of Operations…. 5 Consolidated Statements of Changes in Net Assets 6 Consolidated Statement of Cash Flows 7 Consolidated Financial Highlights 8 Notes to Consolidated Financial Statements 10 Supplemental Information 26 Report of Independent Registered Public Accounting Firm The Board of Managers and Shareholders ASGI Aurora Opportunities Fund, LLC: We have audited the accompanying consolidated financial statements of ASGI Aurora Opportunities Fund, LLC (the Fund), and its wholly-owned subsidiaries ASGI Aurora Special Offshore Asset Holdings, Ltd., and ASGI Aurora Special Onshore Asset Holdings, Inc., which comprise the consolidated statement of assets, liabilities and net assets, including the consolidated schedule of investments, as of March 31, 2013, and the related consolidated statements of operations and consolidated cash flows for the year then ended, and the consolidated statements of changes in net assets and the consolidated financial highlights for the period January 3, 2011 to March 31, 2011 and for each of the periods in the two-year period ended March 31, 2013. These consolidated financial statements and consolidated financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these consolidated financial statements and consolidated financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of the securities owned as of March 31, 2013, by correspondence with the underlying managers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and consolidated financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Aurora Opportunities Fund, LLC as of March 31, 2013, the results of its operations and its cash flows for the year then ended, and the changes in members’ capital and the financial highlights for each of the periods noted above, in conformity with U.S. generally accepted accounting principles. May 30, 2013 ASGI Aurora Opportunities Fund, LLC Consolidated Schedule of Investments As of March 31, 2013 Strategy Investments Cost Fair Value Event-Driven - 10.28% Cevian Capital II Ltd. $ $ 1,780,605 Tyrus Capital Event Fund Limited West Face Long Term Opportunities Fund Ltd. West Face Long Term Opportunities (USA) LP* Long/Short Credit - 25.19% Alden Global Distressed Opportunities Fund LP* Centerbridge Credit Partners, LP* Centerbridge Credit Partners Offshore, Ltd. Monarch Debt Recovery Fund Ltd. Redwood Offshore Fund Ltd. Thoroughbred Offshore Fund Ltd. York Credit Opportunities Unit Trust Long/Short Equities - 27.26% AKO Fund Limited Broadway Gate Offshore Fund, Ltd. Cadian Offshore Fund Ltd. Greenlight Capital Offshore (Gold) Ltd. Greenlight Capital Offshore Qualified Ltd. Lansdowne Developed Markets Fund Limited Miura Global Fund, Ltd. Passport Offshore Ltd. Passport Special Opportunities Fund, LP* Scout Capital Fund, Ltd. Tybourne Equity (Offshore) Fund Macro - 24.83% Astenbeck Offshore Commodities Fund II Ltd. Avantium Liquid EM Macro Fund Limited BlueCrest Capital International Limited BlueTrend Fund Limited Brevan Howard Fund Limited Brevan Howard Multi-Strategy Fund Limited CCP Quantitative Fund Limited Discovery Global Macro Fund Ltd. Discovery Global Opportunity Fund Ltd. Dymon Asia Macro Fund ISAM Systematic Opportunistic - 7.55% Azentus Global Opportunities Fund Limited Eton Park Fund LP Luxor Capital Partners Offshore Ltd. York European Opportunities Unit Trust York Select Unit Trust Total Investments (Cost - $47,767,693**)- 95.11% Other Assets and Liabilities, net - 4.89% Net Assets- 100.00% $ 55,711,657 Percentages shown are stated as a percentage of net assets as of March 31, 2013.All investments in Investment Funds are non-income producing. *Investment Fund held in ASGI Aurora Special Onshore Asset Holdings, Inc. See accompanying notes to consolidated financial statements. 2 ASGI Aurora Opportunities Fund, LLC Consolidated Schedule of Investments (continued) As of March 31, 2013 ** The cost and unrealized appreciation (depreciation) of investments as of March 31, 2013, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Long/Short Equities % Long/Short Credit Macro Event-Driven Opportunistic % See accompanying notes to consolidated financial statements. 3 ASGI Aurora Opportunities Fund, LLC Consolidated Statement of Assets, Liabilities and Net Assets As of March 31, 2013 Assets Investments in Investment Funds, at fair value (cost - $47,767,693) $ Cash and cash equivalents Receivable for investments in Investment Funds sold Due from Adviser Investments in Investment Funds paid in advance Other prepaid assets Total assets Liabilities Tenders payable Subscriptions received in advance Professional fees payable Management fee payable Investor Distribution and Servicing Fee payable Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consists of: Paid-in capital $ Undistributed net investment gain/(loss ) Accumulated net realized gain/(loss) on investments Net unrealized appreciation/(depreciation) on investments Retained earnings Total net assets $ Net Assets per Share ASGI Aurora Opportunities Fund, LLC Class I (495,686.955 Shares outstanding) $ ASGI Aurora Opportunities Fund, LLC Class A (38,080.489 Shares outstanding) $ See accompanying notes to consolidated financial statements. 4 ASGI Aurora Opportunities Fund, LLC Consolidated Statement of Operations For the Year Ended March 31, 2013 Investment Income Interest $ Fund Expenses Management fee Professional fees Administrative and custodian fees Commitment fees Fund Board fees Income tax expense Investor Distribution and Servicing Fees Other operating expenses Total operating expenses Interest expense Total expenses Less: reimbursement from Adviser ) Net expenses Net investment loss ) Net Realized and Unrealized Gain on Investments Net realized gain/(loss) on investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds Total net realized and unrealized gain on investments in Investment Funds Net increase in net assets resulting from operations $ See accompanying notes to consolidated financial statements. 5 ASGI Aurora Opportunities Fund, LLC Consolidated Statements of Changes in Net Assets For the Year Ended For the Year Ended Net Increase (Decrease) in Net Assets March 31, 2013 March 31, 2012* Operations Net investment loss $ ) $ ) Net realized gain/(loss) on investments in Investment Funds ) ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds Net increase/(decrease) in net assets resulting from operations ) Capital Transactions Proceeds from issuance of Shares Shares tendered ) ) Increase in net assets derived from capital transactions Net Assets Total increase in net assets Beginning of year End of year $ $ Undistributed net investment loss $ ) $ - * Not consolidated numbers as ASGI Aurora Special Onshore Asset Holdings, Inc. commenced operation on January 1, 2013. See accompanying notes to consolidated financial statements. 6 ASGI Aurora Opportunities Fund, LLC Consolidated Statement of Cash Flows For Year Ended March 31, 2013 Cash Provided by Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Purchases of investments in Investment Funds ) Sales of investments in Investment Funds Net realized gain on investments in Investment Funds Net change in unrealized appreciation from investments in Investment Funds ) Increase in Investor Distribution and Servicing Fee payable Increase in investments in Investment Funds paid in advance ) Increase in due from Adviser ) Decrease in receivable for investments in Investment Funds sold Decrease in other prepaid assets Decrease in management fee payable ) Decrease in accrued expenses and other liabilities ) Decrease in professional fees payable ) Net cash provided by operating activities Cash Used in Financing Activities Proceeds from subscriptions of Shares (net of increase in subscriptions received in advance of $2,173,860 Payments for tendered Shares (net of decrease in payable of Shares tendered of $7,903,007 ) Net cash used in financing activities ) Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ Supplemental Disclosure of Cash Flow Information Cash paid for interest expense $ See accompanying notes to consolidated financial statements. 7 ASGI Aurora Opportunities Fund, LLC Consolidated Financial Highlights Class I Class A For the Period from For the Period from January 1, 2013(a) to January 1, 2013(a) to March 31, 2013 March 31, 2013 Per Share operating performance: (For Shares outstanding throughout the period) Net assets per Share at beginning of period Income from investment operations: Net investment loss(b) (c) Net realized and unrealized gain from investments(b) Total from investment operations Net assets per Share at end of period Total return 4.38% 4.33% Ratios to average net assets: Gross expenses(c) (d) 2.58% 2.76% Expenses waived/reimbursed(c) (d) (0.18%) (0.18%) Net expenses, including interest expense(c) (d) 2.40% 2.58% Net expenses, excluding interest expense(c) (d) 2.25% 2.25% Net investment loss(c) (d) (2.40%) (2.58%) Net Assets, end of period (in thousands) Portfolio turnover (e) 7.88% 7.88% 8 ASGI Aurora Opportunities Fund, LLC Consolidated Financial Highlights (continued) Class I Class A For the Period from April 1, 2012 to December 31, 2012(a) (b) For the Year Ended March 31, 2012(b) For the Period from January 3, 2011(c) to March 31, 2011(b) For the Period from April 1, 2012 to December 31, 2012(a) (b) For the Period from January 1, 2012(d) to March 31, 2012(b) Total return: Total return before performance allocation 1.80% (5.03%) 0.60% 1.80% 6.19% Performance allocation (0.15%) (0.13%) (0.06%) (0.24%) (f) (0.62%) Total return after performance allocation 1.65% (5.16%) 0.54% 1.56% 5.57% Ratios to average members' capital: Net investment loss(e) (f) (2.17%) (2.00%) (2.00%) (2.46%) (2.04%) Total expenses before reimbursement(e) (f) 2.94% 2.64% 7.75% 3.00% 1.69% Expense reimbursement(e) (f) (0.94%) (0.64%) (5.75%) (1.00%) 0.35% Performance allocation(e) 0.12% 0.15% 0.06% 0.33% 0.46% Total expenses and performance allocation(e) (f) 2.12% 2.15% 2.06% 2.33% 2.50% Members' capital, end of period (in thousands) Portfolio turnover (g) 7.11% 27.93% 0.00% 7.11% 27.93% (a) Reorganization date. Reorganization occurred at end of day December 31, 2012. (b) Not consolidated numbers as ASGI Aurora Special Onshore Asset Holdings, Inc. commenced operation on January 1, 2013. (c) Inception date. (d) Date of first Member subscription into class following inception. (e) The expenses and net investment loss ratios do not include expenses of the Investment Funds in which the Fund invests. (f) Annualized for periods less than one year. (g) Not annualized. 9 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements March 31, 2013 1.Organization ASGI Aurora Opportunities Fund, LLC (the “Aurora Fund”), a Delaware limited liability company, has been registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) since January 3, 2011.On September 24, 2012, ASGI Aurora Special Offshore Asset Holdings, Ltd. (the “Offshore Blocker”) was registered as an exempted company under the companies law of the Cayman Islands. The Offshore Blocker is a wholly-owned subsidiary of the Aurora Fund and has not yet commenced operations as of March 31, 2013. On November 20, 2012, ASGI Aurora Special Onshore Asset Holdings Inc. (the “Domestic Blocker”) was registered as a corporation in the state of Delaware.The Domestic Blocker is a wholly-owned subsidiary of the Fund and commenced operations on January 1, 2013 (the “Reorganization Date”).On the Reorganization Date, the Aurora Fund transferred its holdings in certain investments into the name of the Domestic Blocker in order to assist the Aurora Fund in qualifying as a regulated investment company (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and transferred its holdings in the remaining investments to investment funds organized outside of the United States classified as passive foreign investment companies (“PFICs”) which are managed by the same respective investment managers.These financial statements are the consolidated financial statements of the Aurora Fund, the Domestic Blocker, and the Offshore Blocker (collectively, the “Fund”). The Aurora Fund is a closed-end management investment company.Alternative Strategies Group, Inc. (the “Adviser”), a North Carolina corporation, is the investment adviser to the Fund.The Adviser has retained Aurora Investment Management L.L.C., a Delaware limited liability company, to act as the subadviser to the Fund (the “Subadviser”).The Subadviser has been engaged by the Fund and the Adviser to formulate and implement the Fund’s investment program. The Fund’s investment objective is to generate consistent long-term capital appreciation with diversification of risk through the use of a “multi-manager, multi-strategy” global investment strategy. The Fund will attempt to invest broadly across worldwide markets which may include the United States and North America, Latin America, Eastern and Western Europe and Asia. The Fund seeks to accomplish this objective by allocating its capital primarily among a select group of collective investment vehicles (“Investment Funds”) managed by experienced investment managers (“Investment Managers”) that implement a number of different alternative investment strategies and invest in a variety of worldwide markets.However, the Fund does not follow a rigid investment policy and is not restricted from participating in any market, strategy or investment other than as set forth hereunder or under the terms of the 1940 Act. The Subadviser may cause the Fund to maintain such cash holdings as the Subadviser may from time to time deem to be appropriate, and those holdings may at times comprise a material portion of the Fund’s assets. There can be no assurance that the Fund’s investment objective will be achieved or that the Fund will not occur losses. The Fund’s Board of Managers (the “Fund Board”) provides broad oversight over the operations and affairs of the Fund, and has overall responsibility to manage and control the business affairs of the Fund, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Fund’s business.The Fund Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by the board of directors of a registered investment company organized as a corporation. 10 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund and are in conformity with accounting principles generally accepted in the United States (“GAAP”). (a) Valuation of investments in Investments Funds – The Fund values its investments in the Investment Funds at fair value in accordance with procedures established in good faith by the Fund Board.The fair value ordinarily will be the value of an interest in an Investment Fund determined by the Investment Manager as reported by a third party administrator of the Investment Fund in accordance with the policies established by the Investment Fund, absent information indicating that such value does not represent the fair value of the interest.The Fund could reasonably expect to receive this amount from the Investment Fund if the Fund’s interest were redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Fund believes to be reliable.Due to the nature of the investments held by the Investment Funds, changes in market conditions and the economic environment may significantly impact the value of the Investment Funds and the fair value of the Fund’s interests in the Investment Funds.Furthermore, changes to the liquidity provisions of the Investment Funds may significantly impact the fair value of the Fund’s interests in the Investment Funds.Under some circumstances, the Fund or the Adviser may determine, based on other information available to the Fund or the Adviser, that an Investment Fund’s reported valuation does not represent fair value.If it is determined that the Investment Fund’s reported valuation does not represent fair value, the Adviser may choose to make adjustments to reflect the fair value.During the year ended March 31, 2013, no adjustments were deemed necessary by the Adviser.In addition, the Fund may not have an Investment Fund’s reported valuation as of a particular fiscal period end.In such cases, the Fund would determine the fair value of such an Investment Fund based on any relevant information available at the time.The Fund Board has also established procedures for the valuation of investment securities other than securities of Investment Funds, if any, held directly by the Fund. Accounting Standards Update (“ASU”) 2009-12 permits a reporting entity to measure the fair value of an investment that does not have a readily determinable fair value based on the net asset value (the “NAV”), or its equivalent, of the investment as a practical expedient, without further adjustment, unless it is probable that the investment will be sold at a value significantly different than the NAV.If the practical expedient NAV is not as of the reporting entity’s measurement date, then the NAV should be adjusted to reflect any significant events that may change the valuation.In using the NAV as a practical expedient, certain attributes of the investment that may impact the fair value of the investment are not considered in measuring fair value.Attributes of those investments include the investment strategies of the investees and may also include, but are not limited to, restrictions on the investor’s ability to redeem its investments at the measurement date and any unfunded commitments.The Fund is permitted to invest in alternative investments that do not have a readily determinable fair value, and as such, has elected to use the NAV as calculated on the reporting entity’s measurement date as the fair value of the investment. (b) Consolidation – The Aurora Fund consolidates its investment in the Domestic Blocker and the Offshore Blocker because they are wholly-owned subsidiaries of the Aurora Fund. Accordingly, the accompanying consolidated financial statements include the assets and liabilities and results of operations for each of the aforementioned entities. Any material intercompany accounts and transactions have been eliminated in consolidation. (c) Income taxes – For the period from April 1, 2012 to December 31, 2012, the Fund, as a limited liability company, was classified as a partnership for federal tax purposes.Accordingly, no provision for federal income taxes was required. 11 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 Deferred taxes are recognized for the tax effects of differences between the financial reporting and tax bases of assets and liabilities at enacted tax rates in effect for the years in which the differences are expected to reverse. As of the Reorganization Date, the Fund elected to be treated as, and intends to qualify as a RIC under Subchapter M of the Code by distributing substantially all of its investment company taxable income and any net realized capital gains (after reduction for capital loss carryforwards) sufficient to relieve it from all, or substantially all, federal income taxes. Accordingly, no provision for federal income tax was required for the Aurora Fund.However, For the Domestic Blocker, an income tax provision was calculated and is disclosed in Note 13. In accounting for income taxes, the Fund follows the guidance in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 740, as amended by ASU 2009-06, Accounting for Uncertainty in Income Taxes.ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.There were no uncertain tax positions as of March 31, 2013. The Fund’s income and federal excise tax returns and all financial records supporting those returns are subject to examination by the federal and Delaware revenue authorities. The first tax year subject to examination will be October 31, 2013. At March 31, 2013, the Fund did not have any estimated net capital loss carryforwards. (d) Security transactions and investment income – The Fund’s transactions are accounted for on a trade-date basis.Realized gains and losses on the Fund’s transactions are determined on the average cost basis.Interest income is recognized on the accrual basis.Dividend income is recognized on the ex-dividend date.The Fund will indirectly bear a portion of the Investment Funds’ income and expenses, including management fees and incentive fees charged by the Investment Funds.That income and those expenses are recorded in the Fund’s consolidated financial statements as unrealized appreciation/(depreciation) and not as income or expense on the Consolidated Statement of Operations or in the Consolidated Financial Highlights. (e) Cash and cash equivalents – The Fund maintains cash in an interest-bearing money market account, which, at times, may exceed federally insured limits.The Fund has not experienced any losses in such account and does not believe it is exposed to any significant credit risk on such bank deposits.All interest income earned will be paid to the Fund. (f) Distributions – Distributions will be paid at least annually on limited liability company interests (“Shares”) in an amount representing substantially all of the net investment income and net capital gains, if any, earned each year.Each investor (the “Member”) will automatically be a participant under the Fund’s Dividend Reinvestment Plan (“DRP”) and have all income dividends and/or capital gains distributions automatically reinvested in Shares.Election by a Member not to participate in the DRP and to receive all income dividends and/or capital gain distributions, if any, in cash may be made by providing notice to the Member’s broker or intermediary.There were no distributions to Members during the year ended March 31, 2013. Distributions to Members from net investment income and net realized gains, if any, are recorded on the ex-dividend date.Such distributions are determined in conformity with income tax regulations, which may differ from GAAP.The timing and character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes.To the extent that these differences are permanent in nature, such amounts are reclassified within the capital accounts based on their federal tax-basis treatment.Temporary differences do not require reclassifications. 12 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 (g) Use of estimates – The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the consolidated financial statements.Actual results could differ from those estimates. (h) Fund expenses – The Fund bears all expenses incurred in its business and operations, and records them on an accrual basis.Expenses include, but are not limited to, administrative and extraordinary expenses and legal, tax, audit, escrow, fund accounting and printing expenses.Operating expenses also include: (1) investment related expenses, including, but not limited to, brokerage commissions, research fees, and other transactions costs; (2) interest and commitment expense on any borrowings; and (3) all costs and expenses associated with the registration of the Fund under, and in compliance with, any applicable federal and state laws. (i) Expense limitation agreement – Through January 31, 2014, the Adviser has contractually agreed to limit the total annualized ordinary fund-wide operating expenses to 2.25%.Members holding Shares designated as Class I (“Class I Shares”) have no class-specific expenses.Members holding Shares designated as Class A (“Class A Shares”) will pay (in addition to up to 2.25% in fund-wide expenses) an additional annualized amount of up to 0.75% (the “Investor Distribution and Servicing Fee”), for a total of up to 3.00%.Ordinary fund-wide operating expenses exclude the Fund’s borrowing and other investment-related costs, Investment Fund and investment manager fees and expenses, taxes, litigation and indemnification expenses, judgments, other extraordinary expenses not incurred in the ordinary course of the Fund’s business, and the Investor Distribution and Servicing Fee charged to Class A investors.Ordinary fund-wide operating expenses include, for the avoidance of doubt, the Fund’s management fee and start-up, offering and organizational expenses. Accordingly, the Adviser is permitted to recover from the fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that the Fund’s ordinary fund-wide operating expenses (exclusive of the Investor Distribution and Servicing Fee charged to Class A Shares) fall below the annualized rate of 2.25% per year.The Fund, however, is not obligated to pay any such amount more than three years after the end of the fiscal year in which the Adviser deferred a fee or reimbursed an expense.Any such recovery by the Adviser will not cause the Fund to exceed the annual limitation rate set forth above.Expenses in the amount of $359,372 were waived for the year ended March 31, 2013, and are included in the Consolidated Statement of Operations. As of March 31, 2013, amounts subject to recoupment within three years after the end of the fiscal year in which the Adviser reimbursed the expense were as follows: Amount Date March 31, 2014 March 31, 2015 March 31, 2016 As of March 31, 2013, the amount of expense reimbursable by the Adviser and receivable to the Fund was $105,586. (j) Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.Under an agreement made between the Administrator and the Fund, the following annual fee will be calculated upon the Fund’s beginning of the month’s net assets and paid monthly: 0.085% of the first $200 million of beginning of month net assets; 0.070% of the next $200 million of beginning of month net assets; and 13 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 0.050% of beginning of month net assets in excess of $400 million. The Fund also pays the Administrator certain fixed fees for consolidated financial statement preparation and other services. The Bank of New York Mellon (the “Custodian”) serves as the Custodian to the Fund.Under an agreement made between the Custodian and the Fund, the annual fee will be calculated upon the Fund’s assets under custody and paid monthly as 0.020% on assets under custody. The Fund also pays the Custodian certain fixed fees for transactions and other services. (k) Recent accounting pronouncements – In December 2011, FASB issued ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities,” which requires an entity to make additional disclosures about offsetting assets and liabilities and related arrangements.The new guidance seeks to enhance disclosures by requiring improved information about financial instruments and derivatives instruments that are either (1) offset in according with GAAP or (2) subject to enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with GAAP.The objective of this information is to enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of netting associated with certain consolidated financial instruments and derivative instruments in the scope of the update.The pronouncement is effective January 1, 2013, and must be applied retrospectively.Management has evaluated the implications of adopting this change and determined that it does not materially impact the Fund’s consolidated financial statements. 3.Related Party Transactions Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making financial or operational decisions. Fees incurred with related parties during the year are disclosed in the Consolidated Statement of Operations unless otherwise stated and include the following: (a) Investor Distribution and Servicing Fee –Under the terms of the wholesaling and placement agent agreement between the Fund and Alternative Strategies Brokerage Services, Inc. (the “Placement Agent”), the Placement Agent is authorized to retain brokers, dealers and certain financial advisors for distribution services and to provide ongoing investor services and account maintenance services to Members purchasing Interests that are their customers. The Fund pays an Investor Distribution and Servicing Fee out of the net assets of Class A Shares at the annual rate of 0.75% of the aggregate net asset value of Class A Shares that have been outstanding for more than twelve (12) months, determined and accrued as of the last day of each calendar month (before any repurchases of Class A Shares) and paid to the Placement Agent quarterly.The Investor Distribution and Servicing Fee is charged on an aggregate class-wide basis, and Members in Class A Shares will be subject to the Investor Distribution and Servicing Fee regardless of how long they have held their Class A Shares. The Investor Distribution and Servicing Fee is paid to the Placement Agent to reimburse it for payments made to investor service providers and for the Placement Agent’s ongoing investor servicing.Pursuant to the conditions of an exemptive order issued by the Securities and Exchange Commission (“SEC”), the Investor Distribution and Servicing Fee is paid pursuant to a plan adopted by the Fund in compliance with Rule 12b-1 under the 1940 Act with respect to Class A Shares.Class I Shares are not subject to the Investor Distribution and Servicing Fee. 14 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 For the year ended March 31, 2013, the Fund expensed Investor Distribution and Servicing Fees of $1,718.As of March 31, 2013, there were $1,718 of Investor Distribution and Servicing Fees payable to the Placement Agent. (b) Placement fees – Under the terms of the wholesaling and placement agent agreement between the Fund and the Placement Agent, the Placement Agent and its sub-agents are entitled to receive a placement fee based on the gross amount of Class A Shares purchased by a Member (the “Class A Share Placement Fee”).In determining the applicable Class A Share Placement Fee at the time of investment in Class A Shares, the amount of a Member’sinvestment in Class A Shares (whether initial or additional) will be aggregated with the value of (i) the Member’s investments in shares subject to a placement fee of any collective investment vehicle advised by the Adviser and (ii) investments in shares subject to a placement fee of any collective investment vehicle advised by the Adviser held by the Member’s “Immediate Family Members” (as defined in the Fund’s subscription agreement).The Member must indicate in the subscription agreement who such “Immediate Family Members” are and the amounts of their investments. The Class A Share Placement Fee shall be deducted from the initial or optional additional subscriptions provided by the Member and is as follows: Current Value of Class A Shares Placement Fee Less than $500,000 2.00% $500,000 to less than $1,000,000 1.00% $1,000,000 or more 0.50% For the year ended March 31, 2013, Class A Share Placement Fees paid to the Placement Agent by Members upon subscription into the Fund were $30,360. (c) Investment advisory fees – Amounts payable to the Adviser at March 31, 2013 are disclosed in Note 4. (d) Fund Board fees – As of March 31, 2013, there were no amounts payable to the Fund Board.For the year ended March 31, 2013 the Fund paid Fund Board fees, including out of pocket expenses, of $49,410. 4.Investment Advisory Agreement The Adviser is registered with the SECas an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”). The Adviser also serves as investment adviser to other investment funds, some of which utilize a multi-manager, multi-strategy investment approach. Although the Adviser is registered with the Commodity Futures Trading Commission (“CFTC”)as a “commodity trading adviser,” it operates the Fund as if it was exempt from registration under CFTC Rule 4.14(a)(8). The Fund is not required to register as a “commodity pool operator” pursuant to CFTC Rule 4.5. However, recently adopted amendments to Rule 4.5 alter the criteria required for the Adviser to rely on the exemption from registration as a “commodity pool operator” with respect to the Fund. Certain aspects of the amended rule are yet to be determined, and such determinations may dictate the appropriate course of action for the Fund with respect to its CFTC compliance obligations. On November 30, 2012 the CFTC issued relief for fund of fund operators who may otherwise be required to register with the CFTC as commodity pool operators by December 31, 2012 but do not have access to information from the investment funds in which they are invested in order to determine whether registration is required. This relief delays the registration date for such operators until the later of June 30, 2013 or six months from the date the CFTC issues revised guidance on the application of certain thresholds with respect to investments in commodities held by funds of funds.The Fund has filed as required with the CFTC in order to claim this no-action relief, which is effective upon receipt of the filing. 15 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 In addition, the CFTC, in conjunction with other federal regulators, also recently proposed stricter margin requirements for certain swap transactions. If adopted, the proposed requirements could increase the amount of margin necessary to conduct many swap transactions, limit the types of assets that can be used as collateral for such transactions, and impose other restrictions. The CFTC amendments and/or the rule proposals may affect the ability of the Fund to use swap agreements as well as futures contracts and options on futures contracts or commodities and may substantially increase regulatory compliance costs for the Adviser and the Fund. As of the date of this report, the ultimate impact of the CFTC amendments and/or the rule proposals on the Fund is uncertain. Subject to policies adopted by the Fund Board and applicable law, the Adviser is responsible for appointing the Subadviser to manage the Fund’s investments, monitoring the Subadviser’s management of the portfolio, and implementing the Fund’s compliance program.Subject to the limitations set forth in the subadvisory agreement, the Adviser has the ability to restrict initial/additional investment in an Investment Fund and/or remove an Investment Fund from the portfolio, although it does not currently intend to use this ability to manage the portfolio or restrict the Subadviser’s discretion. Pursuant to an agreement with the Adviser and the Fund, the Subadviser is responsible for the selection and monitoring of Investment Funds as well as direct investments of the Fund, and for day-to-day management of the Fund’s investment activities and holdings. For the period from April 1, 2012 to December 31, 2012 the Fund paid the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.00% of the aggregate net asset value of outstanding Shares determined as of the last calendar day of that month (before any repurchases of Shares).As of the Reorganization Date, the annual rate of the Management Fee increased to 1.25%.The Management Fee payable as of March 31, 2013 was $113,152.The Fund incurred Management Fees of $520,174 for the year ended March 31, 2013.The Adviser pays the Subadviser a portion of the Management Fee as described in the subadvisory agreement among the Adviser, Subadviser, and the Fund. For the period from April 1, 2012 to December 31, 2012 in addition to the Management Fee, the Adviser was entitled to receive from the Fund a performance allocation (“Performance Allocation”) that, if earned, would be deducted from capital accounts of Members (“Capital Account”) at the end of each Incentive Period and credited to a non-voting special member account held by the Adviser in the Fund (the “Special Member Account”) for the purposes of receiving the Performance Allocation.The Performance Allocation applied to both Class A Shares and Class I Shares.An “Incentive Period” with respect to a Member began on the day of such Member’s subscriptions into the Fund or on the day immediately following the last calendar day of the preceding Incentive Period and ended at the close of business on the first to occur of the following dates: (1) the last day of each taxable year, (2) the date of a repurchase of all or a portion of a Member’s Shares, or (3) the date of the termination of the Subadviser.The Subadviser would be paid a performance fee by the Adviser equal to the amount of the Performance Allocation. The Performance Allocation for each Incentive Period was equal to 10% of the amount, if any, of: (1) the net profits allocated to each Capital Account(s) for the Incentive Period in excess of any net losses so allocated for such Incentive Period; above (2) any Loss Carryforward Amount(s) (as defined below) applicable to a Capital Account. 16 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 If, for any Incentive Period, net losses allocated to a Capital Account exceeded net profits so allocated, a “Loss Carryforward Amount” in the amount of such excess would be established for that Capital Account. Loss Carryforward Amounts were cumulative with respect to prior Incentive Periods, and no Performance Allocation was debited from a Capital Account until subsequent allocations of net profits reduced that Capital Account’s Loss Carryforward Amount(s) to (but not below) zero. This established what was commonly referred to as a “high water mark” with respect to Performance Allocation calculations. The Loss Carryforward Amount would be reduced proportionally with respect to any transfers, distributions, withdrawals and repurchases applicable to a Capital Account. For the period from April 1, 2012 through December 31, 2012, the total Performance Allocation allocated to the Special Member Account was $64,469.As of the Reorganization Date, the Performance Allocation was terminated by the Adviser and the Special Member Account was fully redeemed. The Fund paid the Adviser $147,830. 5.Investment Transactions Purchases of investments in Investment Funds for the year ended March 31, 2013, were $22,650,342. Proceeds from sales of investments in Investment Funds for the year ended March 31, 2013 were $20,450,429. 6.Investments in Investment Funds The Adviser and Subadviser monitor the performance of Investment Funds. Such monitoring procedures include, but are not limited to, monitoring market movements in the Investment Funds’ portfolio investments, comparing performance to industry benchmarks, and in depth conference calls and onsite visits with the Investment Fund portfolio managers. Complete information about the underlying investments held by the Investment Funds is not readily available, so it is unknown whether the Fund, through its aggregate investment in Investment Funds, holds any single investment whereby the Fund’s proportionate share exceeds 5% of the Fund’s net assets as of March 31, 2013. The following table summarizes the Fund’s investments in the Investment Funds as of March 31, 2013, none of which were related parties.The Fund indirectly bears fees and expenses as an investor in the Investment Funds.Each investment in each Investment Fund pays the investment manager of the Investment Fund a management fee.The fee rate varies and ranges from 1.0% to 2.0% per annum of the net asset value of that Investment Fund. Additionally, the investment manager/general partner of the Investment Fund generally receives an incentive fee/allocation from each investment ranging from 10% to 30% of any net new appreciation of that investment as of the end of each performance period for which an incentive fee/allocation is calculated. 17 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 Investments in Investment Funds % of Fund's Total Fair Value Fair Value Net Change in Unrealized Appreciation/ (Depreciation) Realized Gain (Loss) Redemptions Permitted ** Primary Geographic Location York Credit Opportunities Unit Trust % $ $ $ - Annually Cayman Islands Monarch Debt Recovery Fund Ltd. - Annually Cayman Islands Thoroughbred Offshore Fund Ltd. - Annually British Virgin Islands Redwood Offshore Fund Ltd. - Biennial Cayman Islands Discovery Global Opportunity Fund Ltd. - Semi-Annually Cayman Islands West Face Long Term Opportunities Fund Ltd. - Quarterly Cayman Islands Brevan Howard Multi-Strategy Fund Limited - Monthly Cayman Islands Broadway Gate Offshore Fund Ltd. - Quarterly Cayman Islands Centerbridge Credit Partners Offshore, Ltd. Biennial Cayman Islands AKO Fund Limited - Quarterly Cayman Islands Avantium Liquid EM Macro Fund Limited ) - Monthly Cayman Islands Cadian Offshore Fund Ltd. - Semi-Annually Cayman Islands BlueCrest Capital International Limited - Quarterly Cayman Islands Miura Global Fund Ltd. - Monthly British Virgin Islands Cevian Capital II Ltd. Annually Cayman Islands Scout Capital Fund Ltd. - Quarterly Cayman Islands Tybourne Equity (Offshore) Fund - Quarterly Cayman Islands Dymon Asia Macro Fund - Monthly Cayman Islands Tyrus Capital Event Fund Ltd. ) - Quarterly Cayman Islands Lansdowne Developed Markets Fund Limited - Monthly Cayman Islands York European Opportunities Unit Trust - Quarterly Cayman Islands Luxor Capital Partners Offshore Ltd. - Quarterly Cayman Islands Greenlight Capital Offshore (Gold) Ltd. - Annually British Virgin Islands Astenbeck Off Commodities Fund II Ltd. - Monthly Cayman Islands Azentus Global Opportunities Fund Limited ) Quarterly Cayman Islands Discovery Global Macro Fund Ltd. - Quarterly Cayman Islands Greenlight Capital Offshore Qualified Ltd. - Annually British Virgin Islands York Select Unit Trust ) Quarterly Cayman Islands ISAM Systematic - Monthly Cayman Islands BlueTrend Fund Limited - Monthly Cayman Islands Brevan Howard Fund Limited - Monthly Cayman Islands Passport Special Opportunities Fund, LP* ) - Semi-Annually US CCP Quantitative Fund Limited ) - Monthly Cayman Islands Passport Offshore Ltd. - Quarterly British Virgin Islands Alden Global Distressed Opportunities Fund, LP* ) Monthly US West Face Long Term Opportunities (USA) LP* ) Quarterly US Centerbridge Credit Partners, LP* Biennial US Eton Park Fund LP ) Quarterly US AKO Partners LP - Quarterly Cayman Islands Astenbeck Commodities Fund II LP - ) ) Monthly US Avantium Liquid EM Macro Fund LP - - Monthly US Azentus Global Opportunities Fund LP - ) Quarterly Cayman Islands BlueTrend Fund LP - ) Monthly US Brevan Howard Multi-Strategy Fund LP - - Monthly US Broadway Gate Onshore Fund LP - Quarterly US CCP Quantitative Fund LP - - Monthly Cayman Islands Cevian Capital II LP - - Annually Cayman Islands Cobalt Partners LP - ) Semi-Annually US Columbus Hill Partners LP - ) Annually US Discovery Global Opportunity Partners LP - - Quarterly US Dymon Asia Macro (US) Fund - - Monthly Cayman Islands Greenlight Capital (Gold) LP - Annually US Indus Asia Pacific Fund LP - Quarterly US Indus Pacific Opportunities Fund LP - Quarterly US Indus Pacific Opportunities Fund Ltd. - ) Quarterly Cayman Islands Lansdowne Developed Markets Fund LP - - Monthly US Lansdowne Global Financial Fund LP - ) Monthly US Luxor Capital Partners LP - ) ) Quarterly US Miura Global Fund II LP - Monthly US 18 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 Investments in Investment Funds % of Fund's Total Fair Value Fair Value Net Change in Unrealized Appreciation/ (Depreciation) Realized Gain (Loss) Redemptions Permitted ** Primary Geographic Location Monarch Opportunities Fund LP - Biennial US Orange Capital Domestic I LP - ) ) Quarterly US Passport II LP - ) Quarterly US Point Lobos Partners LP - ) Quarterly US Redwood Domestic Fund LP - - Biennial US Scout Capital Partners II LP - Quarterly US SR Global Fund LP - ) Monthly Cayman Islands Thoroughbred Fund LP - Annually US York Credit Opportunities Fund LP - - Annually US York Select LP - ) Quarterly US Roundkeep Global Fund LP - - 76 Quarterly Cayman Islands Total Investments in Investment Funds % $ $ $ ) * Investment Fund held in ASGI Aurora Special Onshore Asset Holdings, Inc. ** Subject to the terms of the offering memorandums of the Investment Funds While redemptions are permitted as noted in the table above for the Investment Funds, such redemptions may be deferred or suspended at any time upon the election of the investment manager of the Investment Fund.Moreover, certain Investment Funds may amend their liquidity provisions or otherwise further restrict the Fund’s ability to make withdrawals from those Investment Funds.The Fund had no unfunded capital commitments as of March 31, 2013. The following is a summary of the investment strategies of the Investment Funds held in the Fund as of March 31, 2013. Event-Driven strategies generally include investments in securities of companies involved in identifiable corporate actions, such as mergers, acquisitions, restructurings, spin-offs, shareholder activism, or other special situations which alter a company’s financial structure or operating strategy.Risk management and hedging techniques may be employed to protect the portfolio from events that fail to materialize.In addition, accurately forecasting the timing of an event is an important element impacting the realized return.The use of leverage varies considerably. Long/Short Credit strategies generally involve investment managers taking both long and short positions in credit related instruments, such as corporate bonds, bank loans, trade claims, emerging market debt and credit derivatives (e.g., credit default swaps).Investment managers utilizing this strategy usually invest in companies in financial difficulty, reorganization or bankruptcy and their portfolios often are concentrated in debt instruments.The use of leverage varies considerably.Investment managers differ in their preference for actively participating in the workout and restructuring process and the extent to which they use leverage.Although Long/Short Credit strategies typically involve positions in debt instruments and credit derivatives, the investment managers implementing this strategy generally perform extensive research on companies and may use this information to invest both long and short in the equity securities of such companies. Long/Short Equities strategies generally involve taking both long and short positions in equity securities that are deemed to be under or overvalued.Although the combination of long and short investing can provide an element of protection against (but not eliminate) directional market exposure, long/short equities investment managers generally do not attempt to neutralize the amount of long and short positions (i.e., they will be net long or net short).Investment managers may specialize in a particular industry or geographic region, or they may diversify holdings across industries or geographic regions.Investment managers in this strategy usually employ a low to moderate degree of leverage. 19 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 Macro strategies generally involve fundamental, discretionary or systematic, directional trading in currencies, Fixed income commodities, bonds and equities.Investment managers utilizing Macro strategies invest in a wide variety of strategies and instruments, often assuming an aggressive risk posture.Most investment managers rely on macro-economic analyses to invest across countries, markets, sectors and companies, and have the flexibility to invest in numerous financial instruments.Futures, options and other derivative instruments are often used for hedging and speculation and the use of leverage varies considerably. Opportunistic strategies generally involve investment managers exercising discretion in allocating capital among several types of arbitrage, event-driven and directional strategies (e.g., long/short equities, relative value, long/short credit, activist, volatility trading and capital structure arbitrage).Capital is opportunistically allocated as such investment managers perceive each strategy’s opportunity set changing with market conditions. 7.Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: • Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. • Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. • Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. The Adviser considers subscription and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value of investments in Investment Funds.Investments in the Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of fiscal year end. All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the beginning of the reporting period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's investments as of March 31, 2013 is as follows: 20 ASGI Aurora Opportunities Fund, LLC Notes to Consolidated Financial Statements (continued) March 31, 2013 Description Total Fair Value at March 31, 2013 Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Event-Driven $ $
